PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/309,825
Filing Date: 13 Dec 2018
Appellant(s): CHILDREN'S NATIONAL MEDICAL CENTER



__________________
Ching-Cheng Chang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/6/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/6/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 11, 12, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lay et al (U.S. Patent Pub. No. 2013/0223704, hereafter referred to as Lay).

In regards to Claim 9, Lay teaches a method for segmenting a portion of an anatomical part, comprising: identifying echogenic regions of the anatomical part in an ultrasound image to differentiate the portion of the anatomical part from other portions of the anatomical part (paragraph 14, Lay teaches segmenting multiple organs using a ultrasound device.); generating, using the identified echogenic regions of the anatomical part, a positional map of the portion of the anatomical part (paragraph 25, paragraph 26, Lay teaches using landmarks to map the organ region.); and incorporating patient-specific constraints to delimitate the portion of the anatomical part (paragraph 25, Lay teaches segmenting organs from different parts.).  


In regards to Claim 10, Lay teaches wherein the echogenic regions are identified as fat located inside the portion of the anatomical part (paragraph 5, Huang teaches prior arts have used image processing for recognizing fat.).

In regards to Claim 11, Lay teaches wherein the echogenic regions are identified by exploiting local phase properties of the anatomical part (paragraph 24, Huang).  

In regards to Claim 12, Lay teaches wherein the echogenic regions result in a natural anatomical constraint, and wherein the echogenic regions circumscribe the portion of the anatomical part (paragraph 110, Lay teaches outputting the segmented organ that recognized by the image processing landmarks.).  

In regards to Claim 13, Lay teaches wherein the positional map of the portion of the anatomical part is generated from the identified echogenic regions using alpha shapes (paragraph 29-paragraph 32, Lay teaches using landmark points for shape analysis.).  

In regards to Claim 14, Lay teaches wherein the patient-specific constraints are incorporated using the positional map of the portion of the anatomical part (paragraph 25-paragraph 30, Lay teaches generating landmark points.).  

In regards to Claim 16, Lay teaches wherein the anatomical part is a kidney, and the portion of the anatomical part is a collecting system (paragraph 11, Lay teaches segmenting the kidneys).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lay et al (U.S. Patent Pub. No. 2013/0223704, hereafter referred to as Lay) in view of Huang et al (U.S. Patent Pub No. 2007/0081712, hereafter referred to as Huang)

Regarding Claim 1, Lay teaches a method for segmenting an anatomical part, comprising: 
identifying a landmark on a contour/surface of a 2D/3D model of the anatomical part in an ultrasound image (paragraph 14, Lay teaches detecting landmark target organs.); 
assigning a weight to the landmark (paragraph 21, Huang teaches using an weight on the landmark for training the images.); 
identifying different appearance patterns of a region around the landmark based on a previously stored training set (paragraph 16, paragraph 18, paragraph 20, paragraph 25, Lay teaches using the training images to determine organ.).
Lay does not explicitly disclose applying a filter to the different appearance patterns of the region around the landmark in order to identify contours of the anatomical part.
Huang is in the same field of art of medical imaging processing. Further, Huang teaches applying a filter to the different appearance patterns of the region around the landmark in order to identify contours of the anatomical part (paragraph 115, Huang teaches adaptive threshold for points on the contours.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay by incorporating the imaging processing methods of adaptive thresholding and point detection that is taught by Huang, to make the invention that identifies segmented landmarks and contours and determines different models; thus, one of ordinary skilled in the art would be motivated to combine the references since the difference in attenuation between tumor and healthy tissue in CT is low and segmentation algorithms often fail when used on CT data alone (paragraph 13, Huang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Lay in view of Huang discloses wherein the landmark on the contour/surface of the 2D/3D model of the anatomical part is identified by comparing the 2D/3D model of the anatomical part with a plurality of reference models (paragraph 119, Huang).  

In regards to Claim 8, Lay in view of Huang discloses wherein the anatomical part is a kidney (paragraph 11, Lay teaches segmenting the kidneys).  


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Huang in view of Lathuiliere et al (U.S. Patent Pub. No. 2007/0167699, hereafter referred to Lathuiliere).

Regarding Claim 3, Lay in view of Huang teaches a medical imaging processing device.
Lay in view of Huang does not explicitly disclose the following wherein the weight is assigned to the landmark based on an angle between a propagation direction of an ultrasound wave front and a vector normal with respect to the landmark.
Lathuiliere is in the same field of art of imaging system. Further, Lathuiliere teaches wherein the weight is assigned to the landmark based on an angle between a propagation direction of an ultrasound wave front and a vector normal with respect to the landmark (paragraph 39, Lathuiliere teaches ultrasound imaging.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the surface segmentation that is taught by Lathuiliere, to make the invention that captures medical images and determine the region in the image via the segmentation of surface matching; thus, one of ordinary skilled in the art would be motivated to combine the references since a fast technique to segment organs or structures of interest prior to a medical procedure with minimal user guidance in needed (paragraph 6, Lathuiliere).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Huang in view of Cordon Garcia et al (U.S. Patent Pub. No. 2012/0182294, hereafter referred to Cordon).

Regarding Claim 4, Lay in view of Huang teaches a medical imaging processing device.
Lay in view of Huang does not explicitly disclose wherein a fuzzy clustering algorithm is used to identify the different appearance patterns of the region around the landmark.
Cordon is in the same field of art of medical image processing for clustering medical images. Further, Cordon teaches wherein a fuzzy clustering algorithm is used to identify the different appearance patterns of the region around the landmark (paragraph 31, Cordon teaches using the fuzzy logic to the uses the landmark size for pattern recognition.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the clustering of images algorithm that is taught by Cordon, to make the invention that captures multiple landmarks by fuzzy clustering and uses the landmarks for segmentation; thus, one of ordinary skilled in the art would be motivated to combine the references since the results are not accurate enough for use in forensic identification, and it is not an automatic identification system since the method does not include the digitizing of the skull (paragraph 9, Cordon) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 5, 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Huang in view of Ghesu et al (U.S. Patent No. 9,569,736, hereafter referred to as Ghesu).

Regarding Claim 5, Lay in view of Huang teaches computer aided imaging system that segment organs.
Lay in view of Huang does not explicitly disclose wherein the training set includes appearance information from adjacent landmarks within a predetermined length from the landmark.
Ghesu is in the same field of art of medical image processing and segmentation. Further, Ghesu teaches wherein the training set includes appearance information from adjacent landmarks within a predetermined length from the landmark (col. 8 lines 25-49, Ghesu teaches determining the landmark images and comparing the points to identify the region the organ.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the imaging system of landmark distance that is taught by Ghesu, to make the invention that captures images determines landmarks in the region and uses the landmark for or contours; thus, one of ordinary skilled in the art would be motivated to combine the references since, in order to create efficient computerized medical image analysis, classifiers and machine learning frameworks are individually customized to a specific medical image analysis task. Separate solutions must also be hand crafted to perform a medical image analysis task specific to the imaging modality of the acquired image data (col. 2 line 1-6).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 6, Lay in view of Huang teaches computer aided imaging system that segment organs.
Lay in view of Huang does not explicitly disclose wherein the filter characterizes textures of the anatomical part with different dominant sizes.
Ghesu is in the same field of art of medical image processing and segmentation. Further, Ghesu teaches wherein the filter characterizes textures of the anatomical part with different dominant sizes (col. 14 lines 1-25, Ghesu teaches thresholding landmark points with different distance values.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the imaging system of landmark distance that is taught by Ghesu, to make the invention that captures images determines landmarks in the region and uses the landmark for or contours; thus, one of ordinary skilled in the art would be motivated to combine the references since, in order to create efficient computerized medical image analysis, classifiers and machine learning frameworks are individually customized to a specific medical image analysis task. Separate solutions must also be hand crafted to perform a medical image analysis task specific to the imaging modality of the acquired image data (col. 2 line 1-6).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 7, Lay in view of Huang teaches computer aided imaging system that segment organs.
Lay in view of Huang does not explicitly disclose wherein the different appearance patterns are created for a plurality of scales.
Ghesu is in the same field of art of medical image processing and segmentation. Further, Ghesu teaches wherein the different appearance patterns are created for a plurality of scales (col. 15 lines 8-30, col. 18 line 25-45, Ghesu teaches using test images with different target and scaling.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay in view of Huang by incorporating the imaging system of landmark distance that is taught by Ghesu, to make the invention that captures images determines landmarks in the region and uses the landmark for or contours; thus, one of ordinary skilled in the art would be motivated to combine the references since, in order to create efficient computerized medical image analysis, classifiers and machine learning frameworks are individually customized to a specific medical image analysis task. Separate solutions must also be hand crafted to perform a medical image analysis task specific to the imaging modality of the acquired image data (col. 2 line 1-6).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lay in view of Valadez et al (U.S. Patent Pub. No. 2015/0023575, hereafter referred to as Valadez).

Regarding Claim 15, Lay teaches medical imaging system that segment region in the image.
Lay does not explicitly disclose wherein the anatomical part is segmented by mimicking propagation of fluid inside the anatomical part, using the patient-specific constraints to control a propagation process.
Valadez is in the same field of art of medical imaging. Further, Valadez teaches wherein the anatomical part is segmented by mimicking propagation of fluid inside the anatomical part, using the patient-specific constraints to control a propagation process (paragraph 54, Valadez teaches classifying cerebro-spinal fluids).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lay by incorporating the  fluid detection in the image that is taught by Valadez, to make the invention that captures medical images and then performs image analysis in determine the different regions in the image such tissue and fluids; thus, one of ordinary skilled in the art would be motivated to combine the references since Therefore, there is a need for improved systems and methods for segmentation in medical imaging (paragraph 10, Valadez).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	

Claim 17, 18, 20, 21, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (U.S. Patent Pub. No. 2016/0063720, hereafter referred to as Han) in view of Shashar et al (U.S. Patent Pub. No. 2015/0148657, hereafter referred to as Shashar).

Regarding Claim 17, Han teaches a method for characterizing functionality of an anatomical part to identify severity of a medical condition, the method comprising: 
delineating the anatomical part and segmenting a portion of the anatomical part in ultrasound images (paragraph 35, Han teaches using an anatomical structure for image points.); 
extracting morphological features of the anatomical part and the portion of the anatomical part using image analysis (paragraph 45, Han teaches using can segmentation of various anatomical structures which are used as feature landmarks for segmentation and classification.);  33WO 2017/219024PCT/US2017/038149 
selecting an optimal subset of the morphological features using a supervised or an unsupervised feature selection framework (paragraph 46, Han teaches using a support vector machine for the landmark feature based training module, which the Examiner interprets to be the supervised framework.).
Han does not explicitly disclose classifying each feature in the optimal subset as critical or non-critical based on a threshold and a classifier, the classifier being one of linear discriminant analysis or a support vector machine.
Shashar is in the same field of art of ultrasound image processing. Further, Shashar teaches classifying each feature in the optimal subset as critical or non-critical based on a threshold and a classifier, the classifier being one of linear discriminant analysis or a support vector machine (paragraph 90-paragraph 94, Shashar teaches training the imaging ultrasound machine and determine anatomical landmarks vs. non-anatomical landmarks ultrasound images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han by incorporating all the image processing steps of organ identification and classification that is taught by Shashar, to make the invention to make an invention where ultrasound images are captured and then the system segments organ parts by segmentation and classification algorithms; thus, one of ordinary skilled in the art would be motivated to combine the references since this has caused significant gender ratio differences with long lasting effects, which bring about serious national social problems (paragraph 2, Shashar).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 18, Han in view of Shashar discloses grouping the extracted morphological features into a plurality of categories, the plurality of categories including size, geometric shape, curvature, and texture of the anatomical part and the portion of the anatomical part (paragraph 70, paragraph 79, Shashar teaches size and anatomical threshold for segmentation.).  

	
In regards to Claim 20, Han in view of Shashar discloses wherein the optimal subset is selected using an area under a receiver operating characteristics (ROC) curve (paragraph 69, paragraph 70, Shashar).  

In regards to Claim 21, Han in view of Shashar discloses wherein the size includes a relative volume of the anatomical part and the portion of the anatomical part, relative area and perimeter of the anatomical part and the portion of the anatomical part, and maximum and minimum parenchyma thickness (paragraph 105-paragraph 107, Shashar).


In regards to Claim 23, Han in view of Shashar discloses wherein the curvature includes an average curvature of the anatomical part, and curvature dissimilarity between calices and the anatomical part (paragraph 102-paragraph 104, Figure 11a, Figure 11D, Shashar).  

Claims 19 & 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Choi et al (NPL: “Ultrasonography of hydronephorosis in the newborn: a practical review”, Ultrasonography 2016;35:198-211, March 30th 2016, page 14.).

Regarding Claim 19, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose identifying probability thresholds that maximize sensitivity of detecting severe cases of hydronephrosis using receiver operating characteristics (ROC).
Choi is in the same field of art of ultrasound image processing. Further, Choi teaches identifying probability thresholds that maximize sensitivity of detecting severe cases of hydronephrosis using receiver operating characteristics (ROC) (page 199, paragraph 1, Choi teaches using threshold to determine grade of hydronephrosis). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by using the ultrasound image system to recognize kidneys with inflammation that is taught by Choi, to make the invention that captures ultrasound image of the kidney and uses the image processing to detect the type of hydronephrosis; thus, one of ordinary skilled in the art would be motivated to combine the references since aims to provide a practical overview of the sonographic evaluation of neonatal hydronephrosis and to describe the sonographic findings of conditions associated with hydronephrosis in the newborn (introduction, Choi).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding Claim 25, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose wherein the anatomical part is a kidney, the portion of the anatomical part is a collecting system, and the medical condition is hydronephrosis.
Choi is in the same field of art of ultrasound image processing. Further, Choi teaches wherein the anatomical part is a kidney, the portion of the anatomical part is a collecting system, and the medical condition is hydronephrosis (page 198, paragraph 199, Choi).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by using the ultrasound image system to recognize kidneys with inflammation that is taught by Choi, to make the invention that captures ultrasound image of the kidney and uses the image processing to detect the type of hydronephrosis; thus, one of ordinary skilled in the art would be motivated to combine the references since aims to provide a practical overview of the sonographic evaluation of neonatal hydronephrosis and to describe the sonographic findings of conditions associated with hydronephrosis in the newborn (introduction, Choi).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Wang et al (U.S. Patent Pub. No. 2003/0007598, hereafter referred to as Wang).

Regarding Claim 22, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose wherein the geometric shape includes sphericity and eccentricity of the anatomical part and the portion of the anatomical part.
Wang is in the same field of art of image processing with ultrasound machine. Further, Wang teaches wherein the geometric shape includes sphericity and eccentricity of the anatomical part and the portion of the anatomical part (paragraph 39, Wang).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by incorporating the spherical and eccentricity of the body into the image processing that is taught by Wang, to make an invention where ultrasound images are captured and then the system segments organ parts by segmentation and classification algorithms and allows for spherical and eccentricity unit analysis; thus, one of ordinary skilled in the art would be motivated to combine the references since it would be still further desirable to provide an adjunctive ultrasound mammography image acquisition system that assures standardization of techniques and minimizes operator variability (paragraph 23, Wang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Wood et al (NPL “Is a Reassuring MAG-3 Diuretic Renal Scan Really Reassuring?”, DOI: 10.1159/000365713, page 5, 11/10/2015).

Regarding Claim 24, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose wherein the threshold is a parameter of a function of the anatomical part, the parameter of the function of the anatomical part including a washout half time of at least one of 20 mins, 30 mins, or 40 mins.
Wood is in the same field of art of contrast ultrasound imaging. Further, Wood teaches wherein the threshold is a parameter of a function of the anatomical part, the parameter of the function of the anatomical part including a washout half time of at least one of 20 mins, 30 mins, or 40 mins (page 179, col. 1, Wood).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by incorporating the contrast imaging that is taught by Wood, to make an invention where ultrasound images are captured with contrasts washout and then the system segments organ parts by segmentation and classification algorithms; thus, one of ordinary skilled in the art would be motivated to combine the references since it remains unclear whether a reassuring MAG-3 diuretic scan in the presence of high-grade hydronephrosis accurately predicts the absence of obstruction (abstract, Wood).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Han in view of Shashar in view of Valadez et al (U.S. Patent Pub. No. 2015/0023575, hereafter referred to as Valadez)

Regarding Claim 26, Han in view of Shashar teaches ultrasound imaging system that performs image processing on body parts.
Han in view of Shashar does not explicitly disclose identifying the severity- of the medical condition based on classifying each feature in the optimal subset as critical or non-critical.
Valadez is in the same field of art of contrast ultrasound imaging. Further, Wood teaches identifying the severity- of the medical condition based on classifying each feature in the optimal subset as critical or non-critical (paragraph 5, Valadez teaches capturing images and determine the diagnosis of the image region).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han in view of Shashar by incorporating the medical diagnosis region detection that is taught by Valadez, to make an invention where ultrasound images are captured and then the system segments organ parts by segmentation and classification algorithms that allows for medical diagnosis; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for improved systems and methods for segmentation in medical imaging. (paragraph 10, Valadez).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

(2) Response to Argument

APPELLANT IS NARROWLY INTERPRETING, IN CLAIM 9, “IDENTIFYING ECHOGENIC REGION” AND HAS NOT MEET HIS BURDEN TO DEMONSTRATE HOW THE EXAMINER ERROR IN CITING LAY.

The Appellant makes the argument that Lay does no teach “identifying echogenic region” and determining the positional map as recited in claim 9 (Appeal Br. Page 4). The Appellant further argues that Lay’s segmentation of the organ cannot be identified echogenic region (Appeal Br. Page 4). Appellant argues that Lay does not teach any type of constraint for the patient (Appeal Br. Page 5.). However, the Examiner disagrees with the Appellant. The Appellant’s specification teaches, “Figure 3 illustrates a flowchart describing segmentation of a portion of an anatomical part (for example, a collecting system).” (Appellant’s Specification page 6.). The Appellant’s specification further states that the positional map is computed by the 3 steps. (Appellant’s Specification page 6.). The Appellant’s specification additionally teaches that the echogenic region can be contour regions within the kidney (Appellant’s Specification page 6). When reviewing Appellant’s specification, one of ordinary skilled in the art would interpret that the system is capturing an image of the kidney and using the contours within the image to determine the segmentation borders around the kidney to create a region around the kidney that is used to become a specific patient constraint when segmenting the kidney image. The Appellant, in the Appellant’s brief, is arguing only a small portion of the specification and trying to interpret it differently than its entirety. During prosecution, claims must be given their broadest reasonable interpretation while reading claim language in light of the specification as it would be interpreted by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). In construing the meaning of claims terms, caution must be taken not to import limitations from the specification as “[i]t is the claims that measure the invention.”  See SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc) (citations omitted). The Examiner cited in Lay paragraphs 31-paragraph 36. Specifically, one of ordinary skilled in the art would interpret that Lay teaches segmentation of the liver and kidneys. (Lay paragraph 31.). Lay specifically teaches using the Haar features, which the local detectors are trained using Haar features and image gradient features. Lay further teaches that the shape variation within the kidneys is smaller than in the liver, and only eight keypoints were used per kidney (Lay, paragraph 31). Lay teaches the detected keypoints are used to infer the joint shape of all the organs (Lay, paragraph 33). The Examiner interprets the determining of keypoints on the kidney to be “identifying echogenic regions of the anatomical part in an ultrasound image to differentiate the portion of the anatomical part from other portions of the anatomical part,” as recited in the claim. Lay further illustrates the landmark detection and organ segmentation results of the liver, left kidney, and right kidney. Next, Lay teaches the segmentation results of the liver and kidneys from the test volumes are compared to a state-of-the-art detection using marginal space learning (MSL). For the MSL setup, the kidneys are predicted from the liver bounding box, meaning the kidney search range was more localized allowing the detection to be faster (Lay, paragraph 34). The Examiner interprets that the MSL that predicts the kidney location can be interpreted to be “the patient-specific constraints to delimitate the portion of the anatomical part,” as recited in the claim. The Appellant makes the argument that Lay does not teach the claim limitation. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). MPEP § 2131. The Examiner interprets that the MSL is predicting the location of the kidney relative to the liver and thus must use some type of mapping to determine the different location of the organ; therefore, the Appellant’s argument is false for stating that Lay does not disclose any constraints in the delimitation and the constraints is patient specific. Additionally, the limitations of the claims were identified and correlated with the references indicated above and in the final office action on the merits. Appellant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the final action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b). Therefore, the Appellant has not met the burden of proving that the Examiner has errored. Thus, the rejection under 35 U.S.C. §102(a)(2) regarding Claims 9-14 and 16 should be Affirmed.

APPELLANT DOES NOT ARTICULATE HOW LAY IN VIEW OF HUANG DOES NOT TEACH CLAIM 1 LIMITATION.

The Appellant makes the argument that Lay does no teach “identifying different appearance patterns of a region around the landmark” as recited in claim 1 (Appeal Br. Page 6). In response to the Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the Final rejection, Lay teaches that the discriminative detector is trained based on annotated training data for the landmark (Lay, paragraph 18). Lay further teaches the discriminative detectors for each of the landmarks can be trained based on annotated training data using a probabilistic boosting tree (PBT) and Haar-like features extracted from the training data (Lay, paragraph 18). Lay further teaches taking this training data and determining the landmark points using the Euclidean distance (Lay, paragraph 20). Lay takes the landmark points based on the global context (Lay, paragraph 20). Lay then illustrates the exemplary landmark detection using the integrated local and global context, Figure 2. Lay further teaches an initial segmentation of each organ is generated based on the detected landmarks (Lay, paragraph 25). The landmark points are used to determine the region around the organ, as illustrated in Figure 3. Specifically, an initial segmentation for each organ is aligned to the sparse detected landmarks throughout the use of a statistical shape model of shape variations (Lay, paragraph 25.) The Examiner interprets that the statistical shape model of shape variation of the organs can be interpreted to “appearance patterns” of a region around the landmarks. Therefore, the Appellant’s argument for stating that Lay does not teach an appearance pattern is false. One of ordinary skilled in the art would interpret that when using a statistical shape model of shape variation this would be the interpretation of identifying different patterns of shapes of the organs based on the trained data, which is taught by Lay. Furthermore, the Examiner finds that when reading Claim 1, Claim 1 does not recite the specific image processing steps for how the appearance pattern is used around the landmarks and how the trained data set also is used for identifying the different patterns. The Appellant’s claim is much broader, therefore, allowing the Examiner to cite Lay’s specific image processing steps of identifying landmarks using trained data sets for kidney segmentation. Therefore, the Examiner finds that the Appellant has not satisfied the burden to demonstrate that the Examiner has errored in the citing Lay and Huang. The Appellant then makes further arguments that Huang does not disclose “applying a filter to the missing appearance patterns of the regions around the landmark to identify contours of the anatomical part.” (See Appeal Br. Page 6). However, when reviewing Claim 1, Claim 1 clearly does not recite anywhere “the missing appearance patterns,” as argued by the Appellant. The Appellant is misinterpreting the claim language and adding different words to narrow the scope to show that Huang does not read on this limitation. Furthermore, in response to Appellant’s argument that the reference Huang fails to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “the missing appearance patterns”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner states Huang teaches using an adaptive threshold for training data set of expert contour delineation of multiple 2D or 3D images, in which one of ordinary skill in the art would interpret this to apply a filter to an appearance pattern (Huang paragraph 116). Specifically, Huang is using training image data that is used to find the centroid location (i.e., landmark points) that the expert delineates boundary position is calculated from a distance defined from the center of the Gaussian to the boundary position; in the filtering performed by thresholding the intensities of the values (Huang, paragraph 115-paragraph 122). Appellant is making broad interpretations that Huang does not teach applying a filter to the contour points. However, one of ordinary skilled in the art interprets that an adaptive threshold is a thresholding filter. Huang teaches taking the boundary positions, which can be interpreted as appearance patterns, within the image and uses an adaptive thresholding onto the boundaries. The Appellant only makes generalized statements saying that Huang does not teach applying a filter to the different appearance patterns. Last, the Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rationale are based on the Office’s current understanding of the law and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further, the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection with Lay in view of Huang. Thus, the Examiner finds that the Appellant has not satisfied the burden to demonstrate that the Examiner has clearly errored in the citing Lay in view of Huang. Therefore, the rejection under 35 U.S.C. §103 regarding Claims 1, 2, and 8 should be Affirmed.

APPELLANT MAKE FALSE ARGUMENTS THAT HAN IN VIEW OF SHASHAR DOES NOT TEACH CLAIM 17 LIMITATION.

The Appellant makes the argument that Han does not teach “extracting morphological features” or “selecting an optimal subset of the morphological features” (Appeal Br. Page 8).  The Examiner states the Appellant is once again trying to narrow the scope of a broad claim.  Specifically, Claim 17 limitation “extracting morphological features of an anatomical part and the portion of the anatomical part using image analysis” can be interpreted under the broadest reasonable interpretation as to mean extracting features of any organ or a part of that organ using image processing.  The Appellant argues that Han does not recite this limitation; therefore, this argument is false.  Han teaches using an anatomical classifier that performs image segmentation on specific organs (Han, paragraph 41).  Han further teaches landmark feature extraction may be identified by one or more landmark points on each training image (Han, paragraph 44).  Han further teaches landmark parks may be detected automatically by the landmark feature extraction module based on image segmentation and prior knowledge about various anatomical structures (Han, paragraph 44).  Han further teaches the landmark points may be selected or identified by users and then may further select an image point distinct from the landmark points (Han, paragraph 45).  Han states the system determines and derives one or more landmark features for each of the selected image points based on the relationship between the selected image point and each landmark point (Han, paragraph 45).  Han teaches that one landmark point is an anatomical landmark consisting of a tissue, organ, or bone within the patient’s body (Han, Claim 11).  Therefore, one of ordinary skilled in the art would interpret that Han recites “extracting morphological features of the anatomical part and the portion of the anatomical part” since the landmark is related to an organ or tissue or bone.  The Appellant makes the argument that Han never discloses extracting morphological features is false and therefore, the Appellant has not met their burden to establish that the Examiner errored in using Han.  Appellant further argues that Han does not teach “selecting an optimal subset of the anatomical features using a supervised or an unsupervised feature,” as recited in Claim 17 (Appeal Br. Page 8).  Han further teaches “determining and deriving, for each selected image point, one or more landmark features based on the relationship between the selected image point and each landmark point” (Han, paragraph 45).  Han further teaches that the feature extraction process may be repeated first set of selected image points in a training image until all the points in the training image have been selected (Han, paragraph 45).  Han explicitly defines a consistent set of anatomical landmark points that serve as references, each image point is now encoded with high level location and geometry information and the landmark features are determined for all relevant image points (Han, paragraph 45).  Therefore, one of ordinary skilled in the art would interpret that Han’s selected landmark points have been repeatedly selected and are used as landmark points for anatomical segmentation.  Specifically, the Examiner interprets that Han is selecting “an optimal subset of anatomical features,” which is considered to be the selecting of anatomical landmarks that is trained by using a support vector machine, Adaboost, Random Forest, and Neural Network algorithms.  Furthermore, Han teaches the anatomical classification may receive the train anatomical classifier from the anatomical classifying unit, which includes a landmark feature extraction module and an anatomical structure classification (Han, paragraph 47).  The Appellant further argues, “even assuming arguendo that the Office’s apparent Official Notice regarding designating pixels or voxels as morphological features of an anatomical structure can be established” (Appeal Br. 8), in which the Appellant is making confusing arguments.  However, when reviewing the Examiner’s Final Office Action dated 10/21/2021, nowhere in the final office action has the Examiner taken Official Notice.  Next, the Appellant then argues that Shashar does not teach on the cited claim 17 limitation for “classifying each feature in the optimal subset as critical or non-critical based on a threshold and a classifier, the classifier being one of linear discriminant analysis or a support vector machine,” as recited in Claim 17  (Appeal Br. Page 9).  Specifically, the Appellant is arguing simply that “detecting landmarks is not equivalent to classifying each feature in the optical subset as critical or non-critical based on a threshold and a classifier” (Appeal Br. Page 9).  However, the Appellant is making broad false statements.  First, one of ordinary skilled in the art of image processing would interpret that a landmark is a type of feature that is detected in medical imaging.  Next, Shashar teaches the ultrasonic image is classified based on the presence or absence of one or more anatomical landmarks (Shashar, paragraph 88).  Shashar determines the anatomical landmark by classifying the landmarks using a support vector machine (SVM), a decision tree classifier, a linear discriminant analysis classifier (LDA), an artificial neural network classifier, and or a set of heuristic rules (Shashar, paragraph 90).  Shashar teaches using a classification based on a classification surface (i.e., threshold) that defines the object (Shashar, paragraph 93).  Shashar further teaches one or more classifiers are used to classify the object in the ultrasonic image as anatomical landmarks or as objects which are not anatomical landmarks (Shashar, paragraph 92).  One of ordinary skilled in the art would interpret that determining non-anatomical landmarks or anatomical landmarks would be considered feature points for critical or non-critical subset features.  The Appellant is just arguing that simply detecting landmarks is not equivalent to classifying features in an optimal set as critical or non-critical based on a threshold; however, that is false.  The Examiner interprets that, Shashar’s image analysis with a classifier determines whether anatomical landmarks are present or if anatomical landmarks are not present, demonstrates the method of classifying features in the optimal subset as critical or non-critical based on a threshold and a classifier, as recited in claim 17.  It would be clear to one of ordinary skill in the art that Shashar teaches this limitation because by using an SVM or LDS as classifiers, the system determines if the landmarks are present or not via thresholding (i.e., classification surface).   Appellant has merely made the allegation that the limitations are not met and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b).  Thus, the Examiner finds that the Appellant has not satisfied the burden to demonstrate that the Examiner has clearly errored in the citing Han in view of Shashar. Therefore, the rejection under 35 U.S.C. §103 regarding Claims 17, 18, 20, and 21 should be Affirmed.

THE EXAMINER PROPERLY INTERPRETS THE CLAIM ACCORDINGLY BOARDEST REASONABLE INTERPRETATION AS RECITED UNDER MPEP §2111.

The Appellant makes the argument that the Examiner does not give the “claim terms their broadest reasonable interpretation as set forth in MPEP” (Appeal Br. 10). The Examiner states that in light of MPEP §2111, the Examiner has interpreted the claims correctly. Specifically, pending claims must be “given their broadest reasonable interpretation assistant with the specification during patent prosecution.” The Examiner has interpreted the claim language in reference to the specification. Because the Appellant has the opportunity to amend the claims during prosecution, given a claim in its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more or broadly than is justified. The Appellant is making this claim loosely that the Examiner has not interpreted the claims regarding the specification. Although the cited reference/s is/are different from the invention disclosed, the language of Appellant’s claims is sufficiently broad to reasonably read on the cited reference. A broad reading does not constitute “teaching away.” 
Further, it has been held that nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination nor destruction of the reference because the combination is within embodiments of the same reference and does not discredit or render inoperative other embodiments. Appellant mistakes “teaching away” as applying to a comparison of the application with the reference cited, rather than properly applying between the reference(s) of the combination. Last, the Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rationale are based on the Office’s current understanding of the law, and are believed to be entirely consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further, the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection, which is disclosed in detail below. Thus, the Examiner finds that the Appellant has not satisfied the burden to demonstrate that the Examiner has clearly errored in broadly reasonable interpreting the claims wrong under MPEP §2111.

THE EXAMINER DID NOT ERROR FOR THE REJECTION OF CLAIMS 3-7 UNDER 35 U.S.C. §103 AS UNPATENTABLE OVER LAY AND HUANG IN FURTHER VIEW OF LATHUILIERE, CORDON, OR GHESU.

The Appellant does not address arguments with any specificity as how the examiner errored inciting the prior art references for the rejection under 35 U.S.C. §103 for Claims 3-7. Therefore, the examiner would like to point out that the Appellant has not met their burden on demonstrating how the examiner clearly errored in make the rejection. Therefore, the rejection under 35 U.S.C. §103 regarding Claims 3-7 should be Affirmed. 

THE EXAMINER DID NOT ERROR FOR THE REJECTION OF CLAIM 15 UNDER 35 U.S.C. §103 AS UNPATENTABLE OVER LAY AND VALADEZ.

The Appellant does not address arguments with any specificity as how the examiner errored inciting the prior art references for the rejection under 35 U.S.C. §103 for Claim 15. Therefore, the examiner would like to point out that the Appellant has not met their burden on demonstrating how the examiner clearly errored in make the rejection. Therefore, the rejection under 35 U.S.C. §103 regarding Claim 15 should be Affirmed. 

THE EXAMINER DID NOT ERROR FOR THE REJECTION OF CLAIMS 19, 22, 24 AND 25 UNDER 35 U.S.C. §103 AS UNPATENTABLE OVER HAN AND SHASHAR IN FURTHER VIEW OF CHOI, WANG, WOOD, OR VALADEZ.

The Appellant does not address arguments with any specificity as how the examiner errored inciting the prior art references for the rejection under 35 U.S.C. §103 for Claims 19, 22, 24, and 25. Therefore the examiner would like to point out that the Appellant has not met their burden on demonstrating how the examiner clearly errored in make the rejection. Therefore, the rejection under 35 U.S.C. §103 regarding Claims 19, 22, 24, and 25 should be Affirmed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
Conferees:
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.